internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b02-plr-107697-00 date date x s-2 s-3 s-4 s-5 s-6 s-1 lp-1 lp-2 lp-3 lp-4 lp-5 this is in reply to a letter dated date and subsequent correspondence submitted on behalf of x requesting rulings under sec_409 sec_1361 and sec_4975 of the internal_revenue_code the information submitted states that x is a closely-held corporation that filed an s_corporation_election effective date x is a diversified general contractor that offers plant maintenance services and construction services to various market segments x has made elections for most of its qualifying subsidiaries to be treated as qualified subchapter_s subsidiaries qsubs pursuant to sec_1361 plr-107697-00 x maintains two employee_stock_ownership_plans plans each of which is intended to be qualified under sec_401 and sec_4975 the plans hold voting common_stock issued by x which has no stock that is readily_tradable on an established_securities_market within the meaning of sec_409 x has only one class of stock and each share of its common_stock has the same voting and dividend rights each of x’s subsidiaries that has employees has adopted the plans for the benefit of its employees in x caused several of its qsubs to form state law limited_partnerships lp-1 lp-2 lp-3 lp-4 and lp-5 partnerships each partnership is currently inactive and has no assets or employees upon the receipt of a favorable ruling x will cause each partnership to conduct active business operations and have employees who will be eligible to participate in the plans in addition each partnership intends to elect to be classified as an association_taxable_as_a_corporation pursuant to sec_301_7701-3 of the procedure and administration regulations and x intends to elect to treat each partnership as a qualified_subchapter_s_subsidiary qsub pursuant to sec_1361 s-1 is a wholly-owned first-tier subsidiary of x for which an election to be treated as a qsub has been made s-2 is also a wholly-owned first-tier subsidiary of x for which an election to be treated as a qsub has been made s-1 and s-2 formed lp-1 a delaware limited_partnership s-1 is the sole general_partner with a one percent interest in lp-1 and s-2 is the sole limited_partner with a ninety-nine percent interest in lp-1 s-1 and s-2 also formed lp-2 a delaware limited_partnership s-1 is the sole general_partner with a one percent interest in lp-2 and s-2 is the sole limited_partner with a ninety-nine percent interest in lp-2 s-3 is a wholly-owned first-tier subsidiary of x for which an election to be treated as a qsub has been made s-4 is also a wholly-owned first-tier subsidiary of x for which an election to be treated as a qsub has been made s-3 and s-4 formed lp-3 a delaware limited_partnership s-3 is the sole general_partner with a one percent interest in lp-3 and s-4 is the sole limited_partner with a ninety-nine percent interest in lp-3 s-5 is a wholly-owned first-tier subsidiary of x for which an election to be treated as a qsub has been made s-6 is also a wholly-owned first-tier subsidiary of x for which an election to be treated as a qsub has been made s-5 and s-6 formed lp-4 a delaware limited_partnership s-5 is the sole general_partner with a one percent interest in lp-4 and s-6 is the sole limited_partner with a ninety-nine percent interest in lp-4 plr-107697-00 s-5 and s-6 formed lp-5 a delaware limited_partnership s-5 is the sole general_partner with a one percent interest in lp-5 and s-6 is the sole limited_partner with a ninety-nine percent interest in lp-5 sec_301_7701-2 provides that for purposes of sec_301_7701-2 and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership a business_entity with only one owner is classified as a corporation or is disregarded sec_301_7701-2 provides that for federal tax purposes the term corporation means an association as determined under sec_301_7701-3 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 the term ineligible_corporation means any corporation which is a a financial_institution which uses the reserve_method of accounting for bad_debts described in sec_585 b an insurance_company subject_to tax under subchapter_l c a corporation to which an election under sec_936 applies or a disc or former_disc sec_1361 provides that except as provided in regulations prescribed by the secretary for purposes of title_26 i a corporation which is a qualified_subchapter_s_subsidiary shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qualified subchapter_s plr-107697-00 subsidiary shall be treated as assets liabilities and such items as the case may be of the s_corporation see also sec_1_1361-4 of the income_tax regulations sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qualified_subchapter_s_subsidiary sec_1_1361-4 provides that except for purposes of sec_1361 and sec_1_1361-2 the stock of a qsub shall be disregarded for all federal tax purposes sec_4975 provides in pertinent part that an employee_stock_ownership_plan must be designed to invest primarily in qualifying employer_securities which is defined in sec_4975 as any employer_security within the meaning of sec_409 sec_409 defines the term employer_securities as common_stock issued by the employer or by a corporation that is a member of the same controlled_group which is readily_tradable on an established_securities_market sec_409 states that if there is no common_stock which meets the requirements of sec_409 the term employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group having a combination of voting power and dividend rights equal to or in excess of a that class of common_stock of the employer or of any other such corporation having the greatest voting power and b that class of common_stock of the employer or of any other such corporation having the greatest dividend rights under sec_1361 and sec_1_1361-4 the separate existence of a qsub is disregarded for federal tax purposes such that all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and items of income deduction and credit of the s_corporation in addition sec_1_1361-4 states that except for purposes of sec_1361 and sec_1_1361-2 determining if the parent s_corporation owns the requisite stock to make the qsub election the stock of a qsub shall be disregarded for all federal tax purposes accordingly employees of the qsub are treated as employees of the parent s_corporation for purposes of sec_409 for purposes of sec_301_7701-3 a state law partnership is an eligible_entity consequently a state law limited_partnership may elect to be classified as a corporation for federal tax purposes each partnership is an eligible_entity with x as the single owner because the assets of each qsub including the state law limited_partnership interests are treated as owned by x plr-107697-00 accordingly based on the information and representations provided we conclude that the partnerships may elect to be classified as associations taxable as corporations pursuant to sec_301_7701-3 and x may elect to treat the partnerships as qsubs under sec_1361 furthermore if the partnerships make these elections x’s stock will be employer_securities within the meaning of sec_4975 and sec_409 with respect to employees of the partnerships this ruling is based on the assumption that the plans will continue to be otherwise qualified under sec_401 and sec_4975 at all relevant times except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to x sincerely yours jeanne m sullivan assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
